Citation Nr: 1037289	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for soft tissue sarcoma, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin








INTRODUCTION

The Veteran served on active duty from January 1970 to September 
1971.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2006 by the Department of 
Veteran Affairs (VA) Nashville, Tennessee, Regional Office (RO).  
That decision followed an informal claim for benefits received in 
July 2006.  In this document, the Veteran indicated he "tested 
positive for Agent Orange, [and was] advised that my skin rashes, 
as well as the soft tissue sarcomas are direct results of agent 
orange.....This was confirmed by a dermatologist at the VA hospital 
in Nashville."  The RO then reviewed the Veteran's recent VA 
medical records that showed the presence of seborrheic dermatitis 
and lipomas, and interpreted the Veteran's July 2006 
communication as a claim for service connection for seborrheic 
dermatitis, lipomas and soft tissue sarcoma.  These claims were 
denied in the aforementioned October 2006 rating action.  The 
Veteran appealed that decision to the Board, and in a March 2010 
decision, the Board denied the claims for service connection for 
seborrheic dermatitis, and lipomas, but remanded the claim for 
service connection for soft tissue sarcoma for further 
development.  That development was accomplished, and the matter 
has since been returned to the Board.  

In addition to the foregoing, in the March 2010 decision, 
the Board granted the Veteran's service connection claim 
for posttraumatic stress disorder (PTSD) and a July 2010 
rating action implemented this determination, assigning a 
50 percent disability evaluation.  As part of the August 
2010 Informal Hearing Presentation for the present matter 
under review, the Veteran's representative also included 
the issue of entitlement to an increased disability rating 
for PTSD, indicating the Veteran's request for an 
increased disability rating for PTSD had been denied.  As 
the claims file does not include any request for an 
increased rating, it is unclear what the service 
organization was attempting to communicate.  Accordingly, 
the Board refers this matter to the Agency of Original 
Jurisdiction (AOJ) for clarification and/or any 
appropriate action.


FINDINGS OF FACT

1.  The Veteran had active duty service in the Republic of 
Vietnam from July 1970 to August 1971.

2.  The Veteran has not been diagnosed to have soft tissue 
sarcoma.  


CONCLUSION OF LAW

Soft tissue sarcoma was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
the VA has a duty to provide a claimant notification of the 
information and evidence necessary to substantiate a claim, the 
division of responsibility in obtaining evidence and assistance 
in developing this evidence.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The notice requirements were accomplished 
in a July 2006 letter, which were provided before the 
adjudication of the present claim.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service and post-service treatment records have been obtained, 
and the Veteran has not indicated there are any additional 
records VA should seek on his behalf.  Additionally, the AMC/RO 
has fully complied with the Board's March 2010 remand 
instructions and, by way of a November 2008 statement, the 
Veteran withdrew his request for a hearing.  As there is no 
competent medical evidence of record that suggests the Veteran 
has soft tissue sarcoma, a medical examination is not required to 
assist the Veteran in the development of his claim.  See Duenas 
v. Principi, 18 Vet. App. 512, 518 (2004); see also, 38 U.S.C.A. 
§ 5103(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
Further, the Board does not have notice of any additional 
evidence, which is relevant and not of record.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by VA to obtain the evidence necessary to substantiate the 
Veteran's claim, and no further assistance to develop evidence is 
required.

The Veteran presently seeks to establish service connection for 
soft tissue sarcoma, to include as secondary to herbicide 
exposure.  

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

In addition, since it is noted that the Veteran's military 
records reflect service in the Republic of Vietnam, it must be 
acknowledged that as such, it is presumed that he was indeed 
exposed to an herbicide agent, such as Agent Orange, (and there 
is no affirmative evidence to rebut this presumption).  See 
38 C.F.R. § 3.307(a)(6)(iii).  Moreover, the law provides that 
service connection for soft tissue sarcoma may be presumed for 
those so exposed.  38 C.F.R. § 3.309(e).  A thorough examination 
of the evidence of record, however, fails to reflect the Veteran 
to have been diagnosed to have soft tissue sarcoma (including the 
various illnesses the regulation provides as encompassed by that 
term).  In this regard, the Board acknowledges that numerous VA 
treatment records provide a transcription of the Veteran's 
account of being diagnosed with "sarcoma," but none arguably 
reflect such a diagnosis.  As such, these records are not 
competent medical evidence supporting the Veteran's claim.  

Absent competent evidence of the presence of the claimed 
disability, a basis upon which to establish service connection 
under any theory of entitlement has not been presented, and the 
appeal is denied.  

In reaching this decision, the Board has considered the Veteran's 
opinion that he has soft tissue sarcoma that was caused by, 
and/or related to, his military service, to include herbicide 
exposure.  However, in the present circumstance, the Veteran does 
not have the medical training or expertise to provide a competent 
opinion to this effect.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Indeed, to provide a competent 
opinion on this matter, appropriate medical training and 
expertise are necessary.  The Veteran, as a layman, does not have 
such training.  


ORDER

Service connection for soft tissue sarcoma is denied.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


